MR. CHIEF JUSTICE PRINGLE
delivered the opinion of the Court.
This case involves the question of right to participation of retained counsel at a preliminary hearing before a parole officer to determine whether probable cause existed to re-incarcerate the defendant for violation of a parole. The trial court held that under the peculiar circumstances of this case the parole officer should have permitted retained counsel, who was present, to participate in the proceedings.
We wish to call attention to the fact that shortly after this case came at issue here, the Legislature adopted Senate Bill No. 9 which was signed by the Governor on July 6, 1973. It is provided in this statute that in the event of an arrest of a parolee for violation of his parole, a preliminary hearing to determine whether there is probable cause to believe that the parolee has violated the conditions of his parole is no longer held by a parole officer, but is now exclusively the function of a trial court of record. Under these circumstances any discussion of legal principles regarding representation by counsel applicable to preliminary hearings conducted by parole officers would have no precedential value.
Without further comment, we hold that Under the peculiar circumstances of this case, the judgment of the trial court is affirmed.
MR. JUSTICE ERICKSON does not participate.